Citation Nr: 1541597	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1962 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening service connection for a low back disorder.  Jurisdiction over the matter was subsequently transferred to the RO in Oakland, California.
In April 2014, the Board reopened service connection for a low back disorder and remanded the matter for further development.  On review of the subsequent development, which included a VA examination, the Board remanded the matter again in April 2015.  The additional development outlined in the April 2015 Board Remand directives has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran injured the low back in service.

2.  The current back disability has been diagnosed as lumbar spine degenerative disc disease, lumbar spine arthritis, and spina bifida occulta.

3.  The preexisting congenital spina bifida occulta was not subject to superimposed disease or injury during service and did not increase in severity beyond the normal progression during service.

4.  Symptoms of low back arthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

5.  The current low back disabilities are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spina bifida occulta are not met. 
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2015).
 2.  The criteria for service connection for a low back disorder, including lumbar spine degenerative disc disease and arthritis, are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

Although this matter arose as a claim to reopen service connection, the Veteran was provided with adequate notice in a September 2008 letter sent prior to the initial denial of the claim in February 2009.  In the September 2008 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the underlying claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination reports, and lay statements from the Veteran and the Veteran's friends.

In April 2014, the Board found that new and material evidence had been received, reopened the issue of service connection for a back disability, and remanded the issue for development that included VA examination and opinion.  VA examined the low back in June 2014.  The June 2014 examiner reviewed the claims file, performed a physical examination and diagnostic testing, interviewed the Veteran about past and present symptomatology, and provided medical opinions on the etiology of the currently diagnosed back disorders.  A December 2014 addendum by the June 2014 VA examiner further developed the rationale for the June 2014 medical opinions.  Given that the June 2014 VA examiner provided a diagnosis of spina bifida, the Board remanded the matter again in April 2015 for a series of medical opinions relating to congenital disorders.  In sum, the Board finds that the June 2014 VA examination and the June 2014, December 2014, and July 2015 VA medical opinions are adequate to assist in determining the nature and etiology of the current low back disability, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for a low back disability, which includes a current diagnosis of arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability Analysis

The Veteran contends that a current low back disability is related to an in-service back injury.  Specifically, the Veteran asserts that the low back was injured in service in August 1962 and resulted in permanent aggravation of a pre-existing low back disorder.  See, e.g., August 2015 letter; April 2010 VA Form 9.

Initially, the Board finds that the Veteran injured the low back in service.  Service treatment records reflect that the Veteran presented for treatment of back pain in November 1962.  In-service x-rays revealed a lumbosacral strain and spina bifida occulta.  The Veteran presented for treatment of back pain on several occasions following the initial presentation in November 1962, and was ultimately medically discharged in August 1963. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current low back disability that includes lumbar spine degenerative disc disease, lumbar spine arthritis, and spina bifida occulta.  Lumbar spine degenerative disc disease and arthritis were both confirmed by x-ray during the June 2014 VA examination.  Spina bifida occulta was diagnosed in service, and continues to be present.  See June 2014 VA examination report.

Spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2015). Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection. 
38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516   (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the preexisting congenital spina bifida occulta was subject to superimposed disease or injury during service or that the spina bifida occulta increased in severity beyond the normal progression during service.  The July 2015 VA examiner opined that the Veteran did not suffer a superimposed injury or disease to the back in service which resulted in the current back disability.  The July 2015 VA examiner explained that the Veteran had a lumbar strain in service that was "acute and transitory," and that the spina bifida was an asymptomatic incidental finding from the x-rays that were used to diagnose the lumbar strain.  The July 2015 VA examiner further reasoned that the "occulta" distinction signifies that the spina bifida was asymptomatic.  Based on the in-service spina bifida occulta diagnosis, the July 2015 VA examiner stated that spina bifida occulta is not manifested by the complaints shown in service, and that the spina bifida did not require any invasive procedures during service.

The July 2015 VA medical opinion reflects full consideration of the Veteran's lay statements regarding the back injury in service and the medical history that followed the in-service back injury.  The July 2015 VA examiner specifically cited to the history the Veteran provided during the November 2009 and June 2014 VA examinations.  During those examinations, the Veteran reported falling with a flame thrower on his back, weeks of back pain that followed, and a history of two back operations in the late 1980s and mid-1990s.  While the Veteran has suggested that the July 2015 VA examiner has not acknowledged a back injury in service in August 1962, the evidence cited and considered by the July 2015 VA examiner clearly includes a history of a back injury in service in August 1962.  The Board notes that, while there is no record of treatment for the injury in August 1962, the July 2015 VA examiner expressly stated the Veteran's lay statements were reviewed and received as credible.  For these reasons, the Board finds that the preexisting congenital spina bifida occulta was not subject to superimposed disease or injury during service and did not increase in severity beyond the normal progression during service.

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of the low back arthritis were chronic in service, continuous after service separation, or that the low back arthritis manifested to a compensable degree within one year of service separation.  The July 2015 VA examiner opined the low back arthritis is consistent with the Veteran's (post-service) motor vehicle accident in the 1980s.  The June 2014 VA examiner opined that the Veteran's spinal degeneration - which was labeled as degenerative disc disease in the opinion, but which includes the arthritis that was shown in the examination report - is less likely than not to have originated in service or be related to service because lumbosacral strains (like the one in service in 1962) usually resolve in time, while the medical history is significant for two back surgeries after service.  See also December 2014 VA addendum opinion.

When the Veteran applied for Social Security Administration (SSA) disability benefits, the Veteran indicated that a back disability began (after service) in June 1987.  During an SSA examination in January 1995, the Veteran reported a medical history that included a motor vehicle accident in 1987, but did not discuss any injury to the back in service, or a history of chronic back pain since injuring the back in service.  Similarly, a February 1994 letter from a private orthopedic doctor does not discuss a history of back pain dating back to the in-service lumbar strain.  The Veteran has not submitted any medical evidence of treatment for a low back disorder for the period between service separation and the 1987 post-service motor vehicle accident.

While the Veteran has reported chronic low back pain since service, the Board finds that this reported history does not establish that symptoms of low back arthritis were chronic in service, continuous after service separation, or manifest to a degree of 10 percent or more within one year of service separation.  The July 2015 VA examiner and June 2014 both examiner both provided statements indicating onset of spinal degeneration after the two post-service motor vehicle accidents.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  

As the Veteran's statements to SSA when filing for disability in 1990 and when being examined in 1995 do not provide an indication of back pain that existed prior to 1987, which is consistent with the assessment of the VA examiners who reviewed the Veteran's history and examined the back, these statements also weigh against the Veteran's more recent assertion of chronic and continuous back pain since the in-service back injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Moreover, the history provided to SSA is consistent with the Board's finding of absence of chronic in service or continuous post-service symptoms, and is consistent with the July 2015 and June 2014 VA examiners' opinions that spinal degeneration is less likely than not related to service.

For these reasons, the Board finds that symptoms of low back arthritis were not chronic in service or continuous after service separation.  In this context, where the first objective evidence of low back arthritis is in the July 2014 VA examination report, in the context of the weight of the credible lay and medical evidence that shows no chronic or continuous back symptoms, but shows back symptoms years after service and after a post-service motor vehicle accident, the Board also finds that low back arthritis did not manifest to a compensable degree within one year of service separation in May 1967.  For these reasons, the Board finds that the criteria for service connection for lumbar spine arthritis on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to whether the current low back disability is directly related to service, the Board finds that the weight of the evidence is against finding that the low back disability is related to service.  The July 2015 VA examiner opined that the in-service lumbar strain was acute and transitory, indicating that the in-service low back injury did not lead to a permanent low back disability.  Similarly, the June 2014 VA examiner explained that lumbar strains involve the muscles - as opposed to bones - and usually resolve with time.  The June 2014 VA examiner later opined that degenerative disc disease is less likely than not to have originated in service or be related to service.  Although the May 2010 letter from Dr. A.H. advocates for service connection for a low back disability, the letter does not address the Veteran's post-service medical history - specifically, the two motor vehicle accidents - or provide an opinion as to how the Veteran's in-service back injury resulted in permanent disability.  As such, Dr. A.H.'s letter statement is not based on a full and accurate history, and provides no rationale.  For this reason, Dr. A.H.'s statement provides little probative weight to assist in determining the etiology of the current low back disability, and is outweighed by the more comprehensive opinions of the July 2015 and June 2014 VA examiners.

As noted above, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, the negative June 2014 VA medical opinion regarding low back degenerative disc disease, the July 2015 VA medical opinion addressing spina bifida and aggravation, both of which were based on a review of the lay and medical evidence of record, accurate factual assumptions, and examination of the Veteran, considered together with the nature of the in-service muscular injury, and the inconsistent medical history provided by the Veteran, outweighs the Veteran's recent lay assertion of nexus between the currently diagnosed back disability and service.







For these reasons, the Board finds that the current low back disability is not related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


